Citation Nr: 1522173	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for rheumatoid arthritis of the bilateral lower extremities. 

3.  Entitlement to an increased rating for service-connected peripheral artery disease of the right lower extremity, to include the propriety of reduction of the disability rating from 20 percent to non-compensable, effective April 1, 2011.

4.  Entitlement to an increased rating for service-connected peripheral artery disease of the left lower extremity, to include the propriety of reduction of the disability rating from 20 percent to non-compensable, effective April 1, 2011.

5.  Entitlement to an increased rating for service-connected chronic left shoulder strain, to include the propriety of reduction of disability rating from 10 percent to non-compensable, effective April 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to September 2008.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2011, the RO reduced the disability rating for service-connected peripheral artery disease of each lower extremity from 20 percent to non-compensable, effective April 1, 2011; and reduced the disability rating for service-connected chronic left shoulder strain from 10 percent to non-compensable, effective April 1, 2011.  Thereafter, in May 2012, the RO denied service connection for asthma; and in February 2013, the RO denied service connection for rheumatoid arthritis of the bilateral lower extremity.

In January 2015, the Veteran submitted additional evidence.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in the February 2015 Appellant's Brief, the Veteran's representative waived this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for asthma and rheumatoid arthritis of the bilateral lower extremity, and increased ratings for peripheral artery disease of the bilateral lower extremities and left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The January 2011 rating decision reducing the Veteran's evaluations for peripheral artery disease of the bilateral lower extremities from 20 percent to non-compensable, effective April 1, 2011, and left shoulder strain from 10 percent to non-compensable, effective April 1, 2011, failed to comply with pertinent law and regulations.


CONCLUSIONS OF LAW

1.  The reduction of the rating for peripheral artery disease of the right lower extremity from 20 percent disabling to non-compensable, effective April 1, 2011, was improper and is void ab initio.  38 U.S.C.A. § 5107(West 2002); 38 C.F.R. 
§§ 3.105, 3.344 (2014).

2.  The reduction of the rating for peripheral artery disease of the left lower extremity from 20 percent disabling to non-compensable, effective April 1, 2011, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344 (2014).

3.  The reduction of the rating for chronic left shoulder strain from 10 percent to non-compensable, effective April 1, 2011, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In an April 2009 rating decision, the Veteran was granted entitlement to service connection and assigned 20 percent evaluations for peripheral artery disease of each lower extremity, effective September 26, 2008, and granted service connection and assigned a 10 percent evaluation for left shoulder strain, effective September 26, 2008.  In a September 2010 rating decision, the RO proposed reducing all the evaluations to noncompensable.  In a January 2011 rating decision, the evaluations were reduced effective April 1, 2011.  The Board notes that the Veteran's evaluations were in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case, but instead 38 C.F.R. § 3.344(c) is applicable.  

The reduction is void because the provisions of 38 C.F.R. § 3.344(c) were not met. In this respect, the rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344 (c).  There is nothing in the record showing that the RO considered or applied 38 C.F.R. § 3.344(c) when it reduced the Veteran's disability ratings.  In the January 2011 rating decision, the RO did not consider the question of improvement.  Additionally, in the August 2012 Statement of the Case or in the December 2013 Supplemental Statement of the Case, the RO did not cite the regulation nor did it adjudicate the claims as reductions but rather increased evaluation claims.  

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability ratings assigned for the Veteran's peripheral artery disease of each lower extremity from 20 percent to non-compensable, effective April 1, 2011, and left shoulder strain from 10 percent to non-compensable, effective April 1, 2011.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).


ORDER

The 20 percent rating for service-connected peripheral artery disease of the right lower extremity is restored, effective April 1, 2011.

The 20 percent rating for service-connected peripheral artery disease of the left lower extremity is restored, effective April 1, 2011.

The 10 percent rating for service-connected chronic left shoulder strain, is restored, effective April 1, 2011.

REMAND

As to the claim for service connection for asthma, remand is required for an additional examination.  The Veteran contends that he was diagnosed with allergies during service, and has been treated for such since discharge.  He asserts that in 2011, his treating physician realized he had asthma and not allergies.  The record shows that the Veteran has a current diagnosis of asthma.  Also, service treatment records (STRs) are replete with the Veteran's complaints of shortness of breath on multiple occasion and allergies.  In particular, in September 2007, he complained of shortness of breath but spirometry testing was normal.  

The Veteran was afforded an examination in May 2012.  The examiner opined that asthma was less likely than not that it was incurred in or caused by service, specifically to the one-time episode of a respiratory infection with shortness of breath during service.  He reasoned that spirometry at the time of the respiratory problem during service was normal, and there was no more evidence of any asthma problem until a PFT showed mild asthma in 2011.  In support of his opinion, the examiner cited to the pertinent evidence of record:  STRs dated in September 2007 showing normal spirometry test, and a diagnosis of shortness of breath and impression of a two week history of persistent shortness of breath despite treatment with antibiotics and expectorants; and a private medical record dated in April 2011 included spirometry results showing mild asthma with medication.  

The Board finds that the examination report is insufficient as the examiner failed to consider STRs showing complaints of shortness of breath on multiple occasions.  Instead, in rendering his opinion, the examiner relied on one documented complaint in service.  Additionally, the examiner did not address whether the Veteran's in-service notations of allergies are related to his current asthma.  On remand, he should be afforded another examiner to determine the nature and etiology of any current asthma.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to rheumatoid arthritis, remand is required for an additional examination.  The Veteran essentially contends that in-service diagnosis of periphery artery disease was rheumatoid arthritis.  STRs are negative for any findings of rheumatoid arthritis but service connection was established for peripheral artery disease as it was shown within one year of service discharge.  

The record is replete with diagnoses of rheumatoid arthritis.  A February 2010 report from F.H., M.D. noted a diagnosis of rheumatoid arthritis.  It was noted that the Veteran had been told he had positive RF in the past but he was negative on the current lab but this could still be rheumatoid arthritis (seronegative).  Later in May 2010 and November 2012, Dr. H again reiterated the assessment of rheumatoid arthritis, seronegative.  A January 2011 record from M.O.W, M.D. noted that based upon lab test (arthritis profile) and the Veteran's symptoms, he most likely had early rheumatoid arthritis.  Dr. W pointed out that the Veteran had no sequela of rheumatoid disease yet but with the positive tests, he most likely had rheumatoid arthritis.  In a December 2014 letter, F.H., M.D. noted that the Veteran had been diagnosed with autoimmune disease causing rheumatoid arthritis.  

An October 2011 record from M.O.W., M.D. noted that he found no direct evidence of peripheral vascular disease but instead found that the Veteran had been misdiagnosed with peripheral vascular disease because of his multitude of symptoms.  After running an arthritis profile, Dr. W made a diagnosis of rheumatoid arthritis.  Dr. W further opined that the Veteran had been misdiagnosed during active duty and did not have peripheral vascular disease but had definite sural positive rheumatoid arthritis.  

The Veteran was afforded a February 2013 VA examination.  The examiner opined that the Veteran's diagnosis of peripheral artery disease was less likely than not a misdiagnosis of rheumatoid arthritis.  She reasoned that there was no evidence in the STRs of subjective symptoms consistent with rheumatoid arthritis or peripheral arterial disease.  It was noted that there were no objective findings of rheumatoid arthritis and no objective findings consistent with peripheral artery disease except for the abnormal ABI documented in 2008, which the examiner was unable to explain without resorting to speculation.  She further observed that the evidence of record documents no symptoms consistent with peripheral arterial disease or clinical objective findings consistent with arterial disease.  The clinical objective findings were most consistent with 2010 examination findings of normal peripheral pulses, normal ABI findings, and absence of diagnosis of peripheral arterial disease.   

Based on the evidence, the Board finds that further examination is necessary to determine the nature and etiology of any current rheumatoid arthritis.  While the private medical evidence reflects rheumatoid arthritis which may have been manifest in service, and misdiagnosed as peripheral artery disease, the VA examiner specifically determined that there were no objective findings of rheumatoid arthritis.  An examination is necessary to specifically reconcile these differing opinions. 

As to the increased rating claims for service-connected peripheral artery disease of the bilateral lower extremities and service-connected chronic left shoulder disability, the Board finds that current examinations are necessary to determine the current nature and severity of the disabilities.  The Veteran's representative essentially contends that the last examinations were inadequate.  Given his contentions as well as the lapse in time since the Veteran was last evaluated, current examinations are warranted. 

On remand, any outstanding medical records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current asthma.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not that any current asthma is causally or etiologically related to service, to include any notations of asthma and/or allergies therein.  The examiner must address the complaints of shortness of breath and allergies in the STRs, the May 2012 VA examination, and the Veteran's lay statements.  

4. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current rheumatoid arthritis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether the Veteran currently has rheumatoid arthritis.

b. The examiner must opine whether any currently diagnosed rheumatoid arthritis is at least as likely as not causally or etiologically related to service.  

c. The examiner must also discuss whether any current rheumatoid arthritis could have been misdiagnosed as peripheral artery disease.  

The examiner must address the following:  1) the Veteran's STRs; 2) private treatment records diagnosing rheumatoid arthritis; 3) the October 2011 record from M.O.W., M.D. opining that the Veteran had been misdiagnosed during active duty and did not have peripheral vascular disease but had definite sural positive rheumatoid arthritis; and 4) the February 2013 VA examination report, in which the examiner opined that the Veteran's diagnosis of peripheral artery disease was less likely than not a misdiagnosis of rheumatoid arthritis.  

5. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected peripheral artery disease of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner must address whether there is 

a. claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachia index of 0.9 or less,
b. claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less,
c. claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less, or 
d. ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less

6. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner must provide an explanation for each opinion provided.  

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she also should state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  The examiner should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

7. Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


